FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10114
                                                      13-10128
                Plaintiff - Appellee,
                                                 D.C. Nos. 4:12-cr-01260-RCC
  v.                                                       2:09-cr-00044-RCC

LUIS ELIAS HERNANDEZ-                            MEMORANDUM*
VILLASENOR, a.k.a. Elias Luis
Hernandez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding**

                              Submitted June 12, 2014***

Before:         McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       In these consolidated appeals, Luis Elias Hernandez-Villasenor appeals from


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his guilty-plea conviction and 84-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326; and the revocation of supervised release and

consecutive 18-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Hernandez-Villasenor’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Hernandez-Villasenor the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          13-10114 & 13-10128